DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The preliminary amendment filed on July 19, 2021 has been entered.
The amendment of claims 1-5, 9, and 10, and cancellation of claims 6-8 have been acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal selection device to select,” “a first acquirer to acquire,” “a feature calculator to calculate,” “a selector to select,” “a learner to learn,” “a contribution ouputter to output,” “calculating, by a feature calculator,” “selecting, by a selector,” “repeating, by a learner,” and “calculating … by a contribution outputter” in claims 1-5 and 9. Note that a means-plus-function or step-plus-function without sufficient structure recited in a method claim also invokes 35 U.S.C. 112(f). See Media Rights v. Capital One.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 10 recite the limitation “a model usable for data analysis.” The limitation renders the claims indefinite because it is not clear whether the use of learning model is required. For the purpose of further examination, the limitation has been interpreted as “a model used for data analysis.”
Claims 1, 9, and 10 recite the limitation “data analysis” in lines  3, 2, and 3 respectively, and further recite the limitation “results of analysis performed using the model” in lines 7-8, 8, and 8-9, respectively. It is unclear whether the results of analysis recited later in the claims correspond to the same analysis, i.e., data analysis, or new/different analyses. For the purpose of further examination, the limitations have been interpreted to correspond to the same analysis, e.g., “results of the data analysis.”
Claims 1, 9, and 10 further recite the limitation “a plurality of the training signals” in line 17, 9, and 10, respectively. The limitation renders the claims indefinite because claims recite selecting only one training signal (from the plurality of candidate signals), and therefore there is no antecedent basis for multiple training signals. It is unclear whether the plurality of the training 
Claims 2-5 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.
Claim 2 further recites the limitation “a predetermined interval” but is silent regarding wither this interval is a time interval or an interval based on different metric, e.g., distance, number, etc. For the purpose of further examination, the limitation has been interpreted as “a predetermined time interval.”

Allowable Subject Matter
Claims 1, 9, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art (Moon et al., US 2020/0167659 A1), teaches that it was known at the time the application was filed to provide a device and method for training a neural network by generating a candidate solution set, modifying the candidates, performing supervised and unsupervised learning, and selecting a neural network model that satisfied the targeted effective performance (Moon Abstract).
The prior art further teaches that the device and method calculate a contribution (an error difference value) of the weight matrix of each layer toward the error and calculate update values of the weight matrix of each layer using layer-specific error difference values, thereby generating a newly updated weight matrix (Moon ¶0050).

However, the prior art, alone or in combination, does not appear to teach or suggest outputting a degree of contribution of a plurality of the selected signals to label assignment performed using the model.
Claims 2-5 depend from claim 1 and therefore are objected to for the same reason as claim 1 discussed above.
Note that the examiner’s statement of reasons for indicating allowable subject matter applies to the claims only as interpreted by the examiner due to the 35 U.S.C. 112(b) issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Soo Shin/Primary Examiner, Art Unit 2667